U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to DRIVER PASSPORT INC. (Name of small business issuer in its charter) North Dakota 20-3955577 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification number) 1168 12th Street N.E Grand Forks, ND 58201 (Address of principal executive offices and zip code) 800-743-1824 Issuer's telephone number: SEC File Number: 333-135188 Check whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No[ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 29,847,000shares of common stock outstanding as of September 30, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] PART I - FINANCIAL INFORMATION Item 1. Financial Statements DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS (UNAUDITED) Page Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of September 30, 2007 (Unaudited) 2 Statements of Operations for the Nine and Three Months Ended September 30, 2007 and2006 and Since Inception (Unaudited) 3 Statements of Changes in Stockholders’ Equity (Deficit) for the Year Ended December 31, 2006 and Nine Months Ended September 30, 2007 (Unaudited) 4 Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 and Since Inception (Unaudited) 5 Notes to Financial Statements (Unaudited) 6-15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors of Driver Passport, Inc. (A Development Stage Company) Grand Forks, ND I have reviewed the accompanying balance sheet of Driver Passport, Inc. (the “Company”) (a development stage company) as of September 30, 2007, and the related statements of operations, changes in stockholders’ equity and cash flows for the nine months ended September 30, 2007 and 2006 with cumulative totals for the period October 12, 2004 (Inception) through September 30, 2007. These interim financial statements are the responsibility of the Company’s management. I conducted the reviews in accordance with standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, I do not express such an opinion. Based on my reviews, I am not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 7 to the financial statements, in July of 2007, the Company has ceased marketing operations under its current business plan and is considering other business ventures.The Company has incurred losses in its first two years of operations and has recognized no revenue since inception.These factors raise substantial doubt about its ability to continue as a going concern.Management’s operating and financing plans in regards to these matters are also discussed in Note 7.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/MICHAEL POLLACK, CPA MICHAEL POLLACK, CPA Cherry Hill, New Jersey October 18, 2007 1 DRIVER PASSPORT INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS Current Assets: Cash and cash equivalents $ - Prepaid expenses and other current assets - Total Current Assets - Fixed assets, net of depreciation 5,940 Other Assets: Software development costs, net of amortization - Total Other Assets - TOTAL ASSETS $ 5,940 LIABILITIES AND STOCKHOLDERS' (DEFICIT) LIABILITIES Current Liabilities: Current portion of notes payable $ 263,231 Accounts payable and accrued expenses 2,500 Total Current Liabilities 265,731 Total Liabilities 265,731 STOCKHOLDERS' (DEFICIT) Preferred stock, $.001 Par Value; 10,000,000 shares authorized and 0 shares issued and outstanding - Common stock, $.001 Par Value; 50,000,000 shares authorized and 29,847,000 shares issued and outstanding 29,847 Additional paid-in capital 178,936 Deficits accumulated during the development stage (468,574 ) Total Stockholders' (Deficit) (259,791 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 5,940 The accompanying notes are an integral part of the consolidated financial statements. 2 DRIVER PASSPORT INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 WITH CUMULATIVE TOTALS SINCE OCTOBER 12, 2004 (INCEPTION) CUMULATIVE TOTALS SINCE NINE MONTHS ENDED THREE MONTHS ENDED INCEPTION SEPTEMBER 30, SEPTEMBER 30, OCTOBER 12, 2007 2006 2007 2006 2004 OPERATING REVENUES Revenues $ - $ - $ - $ - $ - OPERATING EXPENSES General and administrative expenses 66,405 162,356 6,840 23,560 533,103 Depreciation, amortization and impairment 12,526 2,281 10,433 784 16,341 Total Operating Expenses 78,931 164,637 17,273 24,344 549,444 LOSS BEFORE OTHER INCOME (EXPENSE) (78,931 ) (164,637 ) (17,273 ) (24,344 ) (549,444 ) OTHER INCOME (EXPENSE) Interest expense, net (13,581 ) (4,541 ) (5,084 ) (2,624 ) (23,811 ) Total Other Income (Expense) (13,581 ) (4,541 ) (5,084 ) (2,624 ) (23,811 ) NET LOSS BEFORE PROVISION FOR INCOME TAXES (92,512 ) (169,178 ) (22,357 ) (26,968 ) (573,255 ) Provision for Income Taxes - NET LOSS APPLICABLE TO COMMON SHARES $ (92,512 ) $ (169,178 ) $ (22,357 ) $ (26,968 ) $ (573,255 ) NET LOSS PER BASIC AND DILUTED SHARES $ (0.00 ) $ (0.01 ) $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 29,495,901 26,566,549 29,847,000 27,717,000 The accompanying notes are an integral part of the consolidated financial statements. 3 DRIVER PASSPORT INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS' (DEFICIT) (UNAUDITED) FOR THE YEAR ENDED DECEMBER 31, 2006 AND NINE MONTHS ENDED SEPTEMBER 30, 2007 Deficits Accumulated Additional During the Preferred Stock Common Stock Paid-in Development Shares Amount Shares Amount Capital Stage Total Balance January 1, 2006 - $ - - $ - $ - $ (55,253 ) $ (55,253 ) Shares issued for acquisition - - 25,500,000 25,500 - - 25,500 Shares issued for cash - - 1,197,000 1,197 38,703 - 39,900 Shares issued for services - - 1,020,000 1,020 32,980 - 34,000 Contributed capital - 1,500 - 1,500 Net loss for the year - (320,809 ) (320,809 ) Balance December 31, 2006 - - 27,717,000 27,717 73,183 (376,062 ) (275,162 ) Contributed capital - 1,383 - 1,383 Shares issued for liability (services recorded in 2006) - - 2,130,000 2,130 104,370 - 106,500 Net loss for the period ended September 30, 2007 - (92,512 ) (92,512 ) Balance September 30, 2007 - $ - 29,847,000 $ 29,847 $ 178,936 $ (468,574 ) $ (259,791 ) The accompanying notes are an integral part of the consolidated financial statements. 4 DRIVER PASSPORT INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 WITH CUMULATIVE TOTALS SINCE OCTOBER 12, 2004 (INCEPTION) CUMULATIVE TOTALS SINCE INCEPTION OCTOBER 12, 2007 2006 2004 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (92,512 ) $ (169,178 ) $ (573,255 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, amortization and impairment 12,526 2,281 16,341 Common stock issued for consulting services 106,500 34,000 140,500 Changes in assets and liabilities (Increase) in prepaid expenses and other current assets - - - (Decrease) in accounts payable and and accrued expenses (111,500 ) (42,500 ) 2,500 Total adjustments 7,526 (6,219 ) 159,341 Net cash (used in) operating activities (84,986 ) (175,397 ) (413,914 ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of fixed assets (6,208 ) (1,074 ) (7,282 ) Software development costs - - (15,000 ) Net cash (used in) investing activities (6,208 ) (1,074 ) (22,282 ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds (payments) of notes payable 89,811 135,074 263,232 Shares issued for cash - 39,900 39,900 Contributed capital 1,383 1,500 2,883 Increase (decrease) in bank overdraft - (3 ) - Member equity contributions - - 130,181 Net cash provided by financing activities 91,194 176,471 436,196 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - - - CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD - - - CASH AND CASH EQUIVALENTS - END OF PERIOD $ - $ - $ - CASH PAID DURING THE YEAR FOR: Interest expense $ - $ - $ - The accompanying notes are an integral part of the consolidated financial statements. 5 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION Driver Passport, Inc. (the “Company”), was incorporated on December 7, 2005 to be effective, January 1, 2006 as a North Dakota corporation. On January 1, 2006, the Company issued 25,500,000 shares of its common stock in exchange for 100% of the membership interest of Driver Passport, LLC, a North Dakota limited liability company formed on October 12, 2004. On January 2, 2006, Driver Passport, LLC was dissolved. The Company is considered a development stage company and has presented numbers since the inception of Driver Passport, LLC which was October 12, 2004. The business combination that took place was essentially a reverse merger whereby the operating company, Driver Passport, LLC was acquired by a shell company, the Company. The Company has treated this as a purchase for accounting purposes. The Company is a real-time, internet, driver security program allowing shippers to verify and validate the driver prior to loading cargo. The Company provides an online system with photo, driver license and transport equipment verification that provides one more check for shippers prior to loading their cargo.The Company has recognized no revenue since inception.In July of 2007, the Company has ceased marketing operations under its current business plan and is considering other business ventures. The Company impaired the remaining $9,975 of software development costs that remained at June 30, 2007 in the quarter ended September 30, 2007. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is considered to be in the development stage as defined in Statement of Financial Accounting Standards (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises”. The Company has devoted substantially all of its efforts to business planning and development. Additionally, the Company has allocated a substantial portion of their time and investment in bringing their services to the market, and the raising of capital. Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 6 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Start-up Costs In accordance with the American Institute of Certified Public Accountants Statement of Position 98-5, “Reporting on the Costs of Start-up Activities”, the Company expenses all costs incurred in connection with the start-up and organization of the Company. Revenue Recognition Although, the Company has not recognized revenue to date, the Company will account for the licensing of its software in accordance with the American Institute of Certified Public Accountants Statement of Position (SOP) 97-2, “Software Revenue Recognition.”The Company will recognize revenue when (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred or services have been rendered; (iii) the sales price is fixed or determinable; and (iv) the ability to collect is reasonably assured.For software arrangements with multiple elements, revenue will be recognized dependent upon whether vendor-specific objective evidence (VSOE) of fair value exists for each of the elements.When VSOE does not exist for all the elements of a software arrangement and the only undelivered element is post-contract customer support (PCS), the entire licensing fee is recognized ratably over the contract period. Revenue attributable to undelivered elements, including technical support, will be based on the sales price of those elements, and will be recognized ratably on a straight-line basis over the term of the license. Post-contract customer support revenue will be recognized ratably over the contract period. If there are licensing fees collected in advance, revenues from these license fees will be recognized on a prorated-basis over the life of the license. The Company will assess probability of collection based on a number of factors, including the creditworthiness of the customer.New customers will be subject to a credit review process that evaluates the customers’ financial position and ultimately its ability to pay according to the original terms of the arrangement.Based on this review process, if it is determined from the outset of an arrangement that collection of the resulting receivable is not probable, the Company will establish an allowance for uncollectibility. 7 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes The Company accounts for income taxes utilizing the liability method of accounting.Under the liability method, deferred taxes are determined based on differences between financial statement and tax bases of assets and liabilities at enacted tax rates in effect in years in which differences are expected to reverse.Valuation allowances are established, when necessary, to reduce deferred tax assets to amounts that are expected to be realized. Fixed Assets Fixed assets are stated at cost.Depreciation is computed using the straight-line method over the estimated useful lives of the assets; computer equipment – 5 years. When assets are retired or otherwise disposed of, the costs and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period.The cost of maintenance and repairs is charged to income as incurred; significant renewals and betterments are capitalized.Deduction is made for retirements resulting from renewals or betterments. Impairment of Long-Lived Assets Long-lived assets, primarily fixed assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable. The Company does not perform a periodic assessment of assets for impairment in the absence of such information or indicators. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable. For long-lived assets to be held and used, the Company recognizes an impairment loss only if its carrying amount is not recoverable through its undiscounted cash flows and measures the impairment loss based on the difference between the carrying amount and estimated fair value. (Loss) Per Share of Common Stock Basic net (loss) per common share is computed using the weighted average number of common shares outstanding.Diluted earnings per share (EPS) includes additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. 8 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (Loss) Per Share of Common Stock (Continued) Common stock equivalents were not included in the computation of diluted earnings per share when the Company reported a loss because to do so would be antidilutive for periods presented. The following is a reconciliation of the computation for basic and diluted EPS: September 30, September 30, 2007 2006 Net loss $ (92,512 ) $ (169,178 ) Weighted-average common shares Outstanding (Basic) 29,495,901 26,566,549 Weighted-average common stock Equivalents Stock options - - Warrants - - Weighted-average common shares Outstanding (Diluted) 29,495,901 26,566,549 Advertising The Company’s policy is to expense the costs of advertising and marketing as incurred.All advertising and marketing costs are included in the statements of operations for the nine months ended September 30, 2007 and 2006. Software Development Costs Internal use software costs are recorded in accordance with Statement of Position (SOP) No. 98-1, "Accounting for the Costs of Computer Software Developed or Obtained for Internal Use".Qualifying costs incurred during the application development stage, which consist primarily of outside services, are capitalized and amortized over the estimated useful life of the asset. All other costs, such as the cost of routine maintenance and minor modifications to the software, are expensed as incurred.The Company, upon the acquisition of Driver Passport LLC, acquired $14,250 of software development costs that relate to the application development stage and therefore have capitalized these costs. These costs were to be depreciated over a five-year period. The Company determined in July 2007, that they will cease the marketing of their software, and as a result, the Company impaired the remaining $9,975 in July 2007. No balance remains at September 30, 2007. Total amortization for the nine months ended September 30, 2007 and 2006 was $1,425 and $2,138, respectively. 9 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements On December 16, 2004, FASB issued Statement of Financial Accounting Standards No. 153, “Exchanges of Non-monetary Assets, an amendment of APB Opinion No. 29, Accounting for Non-monetary Transactions” (" SFAS 153").This statement amends APB Opinion 29 to eliminate the exception for non-monetary exchanges of similar productive assets and replaces it with a general exception for exchanges of non-monetary assets that do not have commercial substance.Under SFAS 153, if a non-monetary exchange of similar productive assets meets a commercial-substance criterion and fair value is determinable, the transaction must be accounted for at fair value resulting in recognition of any gain or loss. SFAS 153 is effective for non-monetary transactions in fiscal periods that begin after June 15, 2005.The Company does not anticipate that the implementation of this standard will have a material impact on its financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS 157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosure about fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. Early adoption is encouraged. The adoption of SFAS 157 is not expected to have a material impact on the financial statements. In September 2006, the FASB issued SFAS 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements 87, 88, 106 and 132(R)” (“SFAS 158”). SFAS 158 requires an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. SFAS158 also requires the measurement of defined benefit plan assets and obligations as of the date of the employer’s fiscal year-end statement of financial position (with limited exceptions). Management does not expect adoption of SFAS 158 to have a material impact on the Company’s financial statements. In February 2007, the FASB issued FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115”, (“FAS 159”) which permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates. A business entity is required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This statement is expected to expand the use of fair value measurement. FAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. 10 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements (Continued) In July 2006, the FASB issued Interpretation No. 48 (FIN No. 48), “Accounting for Uncertainty in Income Taxes.” This interpretation requires recognition and measurement of uncertain income tax positions using a “more-likely-than-not” approach. FIN No. 48 is effective for fiscal years beginning after December 15, 2006. Management is still evaluating what effect this will have on the Company’s financial statements. In September 2006, the United States Securities and Exchange Commission (“SEC”) issued SAB 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.”This SAB provides guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment. SAB 108 establishes an approach that requires quantification of financial statement errors based on the effects of each of the company’s financial statements and the related financial statement disclosures. SAB 108 permits existing public companies to record the cumulative effect of initially applying this approach in the first year ending after November 15, 2006 by recording the necessary correcting adjustments to the carrying values of assets and liabilities as of the beginning of that year with the offsetting adjustment recorded to the opening balance of retained earnings. Additionally, the use of the cumulative effect transition method requires detailed disclosure of the nature and amount of each individual error being corrected through the cumulative adjustment and how and when it arose. The Company does not anticipate that SAB 108 will have a material impact on its financial statements. NOTE 3- FIXED ASSETS Fixed assets as of September 30, 2007 were as follows: Estimated Useful Lives (Years) Computer equipment 5 $ 7,282 Less: accumulated depreciation (1,342 ) Fixed assets, net $ 5,940 There was $1,127 and $143 charged to operations for depreciation expense for the nine months ended September 30, 2007 and 2006, respectively. 11 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 4- SHARING ARRANGEMENT The Company has a bank account, however, runs most of its operations and banking activity through a related party, its majority shareholder and the majority shareholders related entities. Since Driver Passport, LLC’s inception, October 12, 2004, most of the Company’s transactions involving its cash disbursements had been provided by a related company who was funded by the Company’s former sole member. At December 31, 2005 and December 31, 2004, the Company had a note payable with this member in the amount of $130,081 and $537, respectively. However, on December 31, 2005, the former sole member converted these amounts to contributed capital. Therefore, Driver Passport LLC had no amounts outstanding on December 31, 2005 to the sole member. Upon acquisition of Driver Passport LLC by the Company, the majority shareholder and former sole member of the Company funded all activity either personally or through an entity controlled by him, and the Company entered into a note payable with this majority shareholder for repayment of these amounts funded. (See Note 5). As of September 30, 2007, the Company has $241,998 outstanding to this majority shareholder, as well as $21,233 in accrued interest. NOTE 5- NOTE PAYABLE The Company entered into an unsecured promissory note with a shareholder in a maximum amount of $500,000, due on demand. The shareholder has charged the Company interest at the prime rate (7.75% as of September 30, 2007). Interest is calculated on a monthly basis on the principal balance owing on the first day of the month. The balance as of September 30, 2007 is $263,231 which includes accrued interest of $21,233. Interest expense for the nine months ended September 30, 2007 and 2006 included in the statement of operations is $13,581 and $4,541, respectively. Driver Passport LLC entered into a note payable with its member for the payment of all the costs that Driver Passport LLC incurred. The member charged prime rate (7.00% at December 31, 2005 and 5.25% at December 31, 2004) on all amounts owed by Driver Passport LLC. The note was dated January 1, 2005, and interest was assessed monthly based on the principal balance owing as of the last day of the month. On December 31, 2005, the sole member converted these amounts to contributed capital. Driver Passport LLC had no amounts outstanding on December 31, 2005 to the sole member. 12 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 6- PROVISION FOR INCOME TAXES Deferred income taxes are determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities.Deferred income taxes are measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return.Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. At September 30, 2007, deferred tax assets consist of the following: Net operating losses $ 140,529 Valuation allowance (140,529 ) $ - At September 30, 2007, the Company had a net operating loss carryforward in the approximate amount of $413,321, available to offset future taxable income through 2027.The Company established valuation allowances equal to the full amount of the deferred tax assets due to the uncertainty of the utilization of the operating losses in future periods. A reconciliation of the Company’s effective tax rate as a percentage of income before taxes and federal statutory rate for the nine months ended September 30, 2007 and 2006 is summarized as follows: 2007 2006 Federal statutory rate (34.0 )% (34.0 )% State income taxes, net of federal benefits 4.5 4.5 Valuation allowance 29.5 29.5 0 % 0 % 13 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 7- GOING CONCERN As shown in the accompanying financial statements, as is typical of companies going through the development stage, the Company incurred a net loss for the nine months ended September 30, 2007 and 2006 of $92,512 and $169,178, respectively. The Company had a working capital deficit of $265,731 at September 30, 2007. The Company acquired a development stage company on January 1, 2006, and there is no guarantee that the Company will be able to generate enough revenue and/or raise capital to support current operations and generate anticipated sales.This raises substantial doubt about the Company’s ability to continue as a going concern.The Company did sell 1,197,000 shares for $39,900 in cash in June of 2006. Management believes that the Company’s future capital requirements will depend on many factors including the success of the Company’s product development efforts. In July of 2007, the Company has ceased marketing operations under its current business plan and is considering other business ventures.The financial statements do not include any adjustments that might result from the outcome of these uncertainties NOTE 8- STOCKHOLDERS’ EQUITY (DEFICIT) The Company was established with 50,000,000 shares of authorized stock; 40,000,000 of common stock and 10,000,000 of preferred stock. Each class of stock has a par value of $.001. On January 1, 2006, the Company acquired Driver Passport LLC for 25,500,000 shares of common stock. The value of the stock was par or $25,500. In June 2006, the Company issued 2,217,000 shares of common stock. Of these shares, 1,197,000 shares were issued for $39,900 in cash, and 1,020,000 shares were issued for consulting services valued at $34,000. The Company also received $1,500 of contributed capital in the year ended December 31, 2006 and $1,383 of contributed capital for the nine months ended September 30, 2007. In July, 2006, the Company received acknowledgement from the Securities and Exchange Commission of an effective registration.No additional shares have been traded or issued under this registration. The Company accrued at December 31, 2006 the issuance of 2,130,000 shares of common stock valued at $.05 per share (the opening bid price of the common stock) or $106,500. These shares were earned under agreements due when the Company was deemed effective by the SEC and commenced trading. The shares were issued on February 15, 2007. 14 DRIVER PASSPORT, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2 NOTE 8- STOCKHOLDERS’ EQUITY (DEFICIT) (CONTINUED) As of September 30, 2007, the Company had 29,847,000 shares issued and outstanding. NOTE 9- COMMITMENTS The Company has entered into several contracts for services as follows: a) Product development and marketing – fees range from $0 per month to $6,650 per month through September 30, 2007. The Company expensed $23,900 and $52,000 for the nine months ended September 30, 2007 and 2006, respectively for these fees. b) Accounting and administrative services, including website development – fees were $11,227 and $18,621 for the nine months ended September 30, 2007 and 2006, respectively and is based on time at standard billing rates thereafter. The Company has recognized expenses as incurred under the accrual method of accounting. As of September 30, 2007 there are no amounts accrued for these services. These fees were paid through the note payable with the majority shareholder. NOTE 10- COMMITMENT The Company in February 2007, formed a strategic partnership with Corporate Security Services Group in order to enhance existing security services. These services will focus on providing a variety of services including comprehensive employment screening services both domestically and internationally to site specific security plans. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The following discussion and analysis is provided to increase the understanding of, and should be read in conjunction with, the Financial Statements of the Company and Notes thereto included elsewhere in this Report. Historical results and percentage relationships among any amounts in these financial statements are not necessarily indicative of trends in operating results for any future period. The statements, which are not historical facts contained in this Report, including this Plan of Operations, and Notes to the Financial Statements, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are based on currently available operating, financial and competitive information, and are subject to various risks and uncertainties. Future events and the Company's actual results may differ materially from the results reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, dependence on existing and future key strategic and strategic end-user customers, limited ability to establish new strategic relationships, ability to sustain and manage growth, variability of operating results, the Company's expansion and development of new service lines, marketing and other business development initiatives, the commencement of new engagements, competition in the industry, general economic conditions, dependence on key personnel, the ability to attract, hire and retain personnel who possess the technical skills and experience necessary to meet the service requirements of its clients, the potential liability with respect to actions taken by its existing and past employees, risks associated with international sales, and other risks described herein and in the Company's other SEC filings. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Reform Act are unavailable to us. General We are a real-time, internet, driver security program allowing shippers to verify and validate the driver prior to loading cargo. We provide an online system with photo, driver license and transport equipment verification that provides one more check for shippers prior to loading their cargo. We are: a development stage company; that has no operating history; and has earned no revenues. Since our inception, we have devoted our activities to the following: Developing our business plan Obtaining our products Determining the market for the services we intend to offer on our website Developing a marketing plan. 16 Plan of Operations Our proposed plan of operations involves the following: Event Actions Lead Time Itemized estimated cost Customized enhancement of driver validation screen. Additional verification field to include driver pickup or load reference number. One week from first client contract. Contracted IT labor. 10 hours @ $80/hr billable rate. Total estimated cost of $800. Testing of Load Reference field before broad customer release. Active testing of field and potential negative impact on software One week dedicated testing from completion of field creation. Contracted IT labor. 15 hours @ $80/hr billable rate. Total estimated cost of $1,200. Addition of upgraded badge printer allowing for hologram technology on badges. Faster badge printer will be necessary to expedite client badge shipments. Six weeks from closure of first recorded sales month. Contracted IT labor. 10 hours @ $80/hr billable rate. Labor cost $800. Estimated cost of badge printer, software and shipping $10,000. Total: $10,800 Research potential program and business expansion to offer driverhiring research services such as: criminal background check, reference checks, MVR verification, credit history research. Research contractors providing various services, negotiate terms, create business plan and SOP's, evaluate benefits of incorporating business model into DPP. Six months after initial sales commence. Internal management resources to research contractors, create business model and evaluate potential. 20 hours at $125 hourly rate. $2,500 estimated research cost. Creation of online 'Click for Help' queries for customers. Create individual field 'help' descriptive screens. Two month lead time from closure of first year. Contracted IT labor. 120 hours @ $80/hr billable rate. Total estimated cost $9,600. Should provide additional on-line support reducing need for additional IT and customer service support staff. We entered into an unsecured promissory note with Mr. Brown in a maximum amount of $500,000, due on demand. Mr. Brown has charged the Company interest at the prime rate (7.75% as of September 30, 2007). Interest is calculated on a monthly basis on the principal balance owing on the first day of the month. The balance as ofSeptember 30, 2007 is $263,231 which includes accrued interest of $21,233. Until financing described below has been received, all our costs, which we will incur irrespective of our business development activities, including bank service fees and those costs associated with on-going SEC reporting requirements, estimated to be less than $2,000 per quarter in which a report on Form 10-QSB is required to be filed and $10,000 in the quarter in which a report on Form 10-KSB is required to be filed, will be funded as a loan from management, to the extent that funds are available to do so. Management has advanced $241,998 for our operating expenses and any capital expenditures we have acquired as ofSeptember 30, 2007.Management is not obligated to provide these or any other funds. If we fail to meet these requirements, we will be unable to secure a qualification for quotation of our securities on the over the counter bulletin board, or if we have secured a qualification, may lose the qualification and our securities would no longer trade on the over the counter bulletin board. Further, if we fail to meet these obligations and as a consequence we fail to satisfy our SEC reporting obligations, investors will now own stock in a company that does not provide the disclosure available in quarterly and annual reports filed with the SEC and investors may have increased difficulty in selling their stock as we will be non-reporting. 17 We will need to secure a minimum of approximately $50,000 in funds to finance development of our business in the next 12 months, which funds will be used for product development and sales and marketing. However in order to become profitable we may still need to secure additional debt or equity funding. We hope to be able to raise additional funds from an offering of our stock in the future. However, this offering may not occur, or if it occurs, may not raise the required funding. We do not have any plans or specific agreements for new sources of funding, except for the anticipated loans from management as described above, or any planned material acquisitions. We are a development stage company that as of September 30, 2007 had no cash on hand. We incurred a net loss for the nine months ended September 30, 2007 of $92,512. We did raise $39,900 in cash from a private offering of our shares in June 2006. In order to commence operations and become profitable we will need to secure additional debt or equity funding. We have no source of other funding identified. We also hope to be able to raise additional funds from an offering of our stock in the future. We have no agreements, commitments or understandings in place concerning this type of offering. This offering may not occur, or if it occurs, may not raise the required funding. Our ability to continue as a going concern is dependent on our ability to raise funds to implement our planned development; however we may not be able to raise sufficient funds to do so. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months. Our poor financial condition could inhibit our ability to achieve our business plan. Because we have not commenced operations, an investor cannot determine if we will ever become profitable. In February 2007, we entered into a strategic partnership with Corporate Security Services Group in order to enhance existing security services.These services will focus on providing comprehensive employment screening services to site specific security plans. Item 3. Controls and Procedures An evaluation was carried out under the supervision and with the participation of the Company’s management, including the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the Company’s disclosure controls and procedures as ofSeptember 30, 2007. Based on that evaluation, the CEO and CFO have concluded that the Company’s disclosure controls and procedures are effective to provide reasonable assurance that: (i)information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is accumulated and communicated to the Company’s management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure by the Company; and (ii)information required to be disclosed by the Company in reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rulesand forms. During the quarter ended September 30, 2007 there were no changes in the Company’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, its internal control over financial reporting. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings None Item 2. Changes in Securities We issued 2,130,000 shares of Restricted 144 stock valued at $0.05 in February 2007.These shares were issued under agreements due when the company was deemed effected by the SEC and commenced trading. Item 3. Defaults upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None Item 5. Other Information. None Item 6. Exhibits Exhibit # Name and/or Identification of Exhibit 31.1 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Attached. 32.1 Certification of the Chief Executive Officer and Chief Executive Officer and ChiefFinancialOfficerpursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 19 SIGNATURES In accordance with the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DRIVER PASSPORT, INC. Date: October 22, 2007 By: /s/Randy Brown Randy Brown Chief Executive Officer and Chief Financial Officer 20
